107 Ga. App. 673 (1963)
131 S.E.2d 132
HAMMOCK
v.
DAVIDSON GRANITE COMPANY et al.
40068.
Court of Appeals of Georgia.
Decided April 23, 1963.
Herschel H. Hutchins, for plaintiff in error.
Gambrell, Harlan, Russell, Moye & Richardson, James C. Hill, Edward W. Killorin, contra.
CARLISLE, Presiding Judge.
Where a claim before the State Board of workmen's Compensation involves a question of whether the employee is disabled as the result of an occupational disease, the sole jurisdiction to decide this medical issue lies with the medical board and the only jurisdiction of the Board of Workmen's Compensation is to enter an award in conformity therewith. Code Ann. § 114-810. The findings of the medical board are conclusive and not reviewable unless an appeal is made directly therefrom on statutory grounds. Code Ann. § 114-823 (5). No such error is assigned by the plaintiff in error in this case. Farrill v. Travelers Ins. Co., 105 Ga. App. 600 (125 SE2d 562). It follows that, although the evidence was in dispute, the award of the medical board was authorized by the evidence before it, and the Board of Workmen's Compensation committed no error in entering an award finding against the claimant. The Judge *674 of the Superior Court of DeKalb County, to whom this case was appealed, did not err in affirming the award denying compensation.
Judgment affirmed. Bell and Hall, JJ., concur.